DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. The applicant essentially states the prior art (Matthews et al.) does not anticipate each and every element of the claimed limitations as required under AIA  35 USC 102(a)(1), specifically the independent claims. The examiner respectfully disagrees. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, (Fed. Cir. 2005). Further, the Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art."
The independent claims of instant app. recite: “A method comprising: 
during a first cycle: receiving, at a first port of a device, a plurality of network packets; 
storing, by the device, at least some portion of a first packet of the plurality of network packets at a first address within a first record bank;
storing, by the device and concurrent with storing the at least some portion of the first packet from the first address, at least some portion of a second packet of the plurality of network packets at a second address within a second record bank, different than the first record bank;
storing, by the device, the first address within the first record bank and the second address within the second record bank in the first link stash associated with the first record bank; and updating, by the device, a tail pointer to reference the second address.”
	Figure 1 of Matthews shows a network device comprising multiple ports; fig. 1 illustrates a block diagram of a network device including a memory system including a packing data buffer according to an embodiment. Specifically, FIG. 1 illustrates a network device 10 including a plurality of input/output ports 12. Data packets are received and transmitted through the ports 12 using techniques including those known in the art. Matthews further teaches the network device may comprise multiple processors; The packing data buffer 14 is coupled with one or more processors 16. A processor 16 may include, without limitation, a central processing unit (“CPU”), a controller, an application-specific integrated circuit (“ASIC”), field-programmable gate arrays (“FPGA”), or other types of control units. Finally, Matthews discloses that these processors may comprise multiple cores; Embodiments described herein may be implemented using one or more of a semiconductor chip, ASIC, FPGA, and using discrete components. Moreover, elements of the memory system may be implemented as one or more cores on a semiconductor chip, such as a system on a chip (“SoC”). It is well known by one with ordinary skill in the art that multiprocessor computer architectures that provide parallelism have become the dominant computing platform (through the proliferation of multi-core processors). Therefore, data structures can be accessed by multiple threads which may actually access and store data simultaneously because they run on different processors that communicate with one another, supporting multiple threads running in one processor clock cycle. A concurrent data structure (shared data structure) is the norm on a multi-core processor. Therefore, the ability to store data concurrently is supported inherently by multiple processor cores, running simultaneous threads.
	Figure 5 supports the network device receiving multiple data elements (packets, cells frames) of different sizes; FIG. 5 illustrates a flow diagram for a method for implementing a memory system including a packet data buffer according to an embodiment. The method includes receiving one or more incoming data elements 402. The incoming data elements received may be of different widths and from one or more sources. Matthews further supports splitting the incoming data elements into smaller prices called storage data elements;  The method also includes splitting the one or more incoming data elements into one or more storage data elements 404. Next, the storage data elements may be stored in different (sequential) memory banks; Moreover, the method includes writing each of the storage data elements sequentially in a plurality of memory banks 406.  Reminding that the ability to store data concurrently is supported inherently by multiple processor cores, running simultaneous threads, or is simply known as a concurrent data structure (shared data structure); each memory bank 304a-d is a single port memory that provides a single access per clock cycle
  	Finally, Matthews supports a memory bank explicitly for metadata which is essentially pointers or addressing to locate the stored storage data elements; The link memory 20 is configured to maintain metadata to interconnect storage data elements stored in the main memory 14. For an embodiment, maintaining metadata includes generating, storing, and updating metadata using techniques including those described herein. In addition, the link memory 20 is configured to store metadata including one or more pointers to reference storage data elements stored in the packet data buffer. This metadata includes using tail pointers, which is essentially and indication to a address where the stored data is located; For an embodiment, the context manager 24 maintains metadata including a head address, or the address in the link memory 20 for the first entry in a list, and a tail address, the address in the link memory 20 for the last entry in the list stored in the link memory 20. The previous paragraph specifically corresponding to “storing, by the device, the first address within the first record bank and the second address within the second record bank in the first link stash associated with the first record bank; and updating, by the device, a tail pointer to reference the second address.” 
	Therefore, after giving the independent claims their broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art,  each and every element of the limitations is clearly anticipated by Matthews et al. as required under 35 USC 102(a)(1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 9, 11 – 19, 22, 24 – 32, 34, 35, 37- 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US Patent 10,067,690).
Regarding claims 1, 14 and 27, Matthews teaches an apparatus and a method comprising: during a first cycle:
 	receiving, at a first port of a device, a plurality of network packets; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402); see column 9; lines 20 - 25) see also fig. 4; column 7; lines 15 – 44)
 	storing, by the device, at least some portion of a first packet of the plurality of network packets at a first address within a first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) see also fig. 4 (300->302a-d); column 7; lines 15 – 25)
 	storing, by the device and concurrent with storing the at least some portion of the first packet from the first address, at least some portion of a second packet of the plurality of network packets at a second address within a second record bank, different than the first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) (see also fig. 4 (300->302a-d); column 7; lines 15 – 25) (each memory bank may be accessed simultaneously per clock cycle; column 7; lines 1 - 6 )
 	storing, by the device, the first address within the first record bank and the second address within the second record bank in the first link stash associated with the first record bank; (i.e. fig. 5 shows the address information in the form of a distributed linked list may store pointers to the stored data memory banks (408,410); column 9; lines 30 - 45) (see also fig. 4 (303,314); columns 6 - 7; lines 64 – 68 and 1 – 14 respectively; also column 7; lines 20 - 30)and 
updating, by the device, a tail pointer to reference the second address.  (i.e. the tail pointer is updated as data is added to the linked list; see column 6, lines 35 – 5: column 7; lines 15 - 33)
Regarding claims 2, 15 and 28, Matthews teaches the method of claim 1, further comprising: during the first cycle:
 	obtaining a head address from a head pointer, wherein the head address is the first address; reading the at least some portion of the first packet from the first address concurrent with storing the at least some portion of the first packet from the first address; and updating the head address of the head pointer to reference the second address within the second record bank. (i.e. a head pointer is a first address in a linked list and each memory bank may be accessed simultaneous in one clock cycle, therefore when data is read from linked list a head pointer is updated as is inhering to FIFO; see column 6; lines 37 – 60 and column 7; lines 1 - 16)
Regarding claims 3, 16 and 29, Matthews teaches The method of claim 1, wherein the second address is obtained from the first link stash in accordance with a determination that the first link stash is valid and a determination that the first address of the link stash is the same as the head address obtained from the head pointer. (i.e. a head pointer is a first address in a linked list and each memory bank may be accessed simultaneous in one clock cycle, therefore when data is read from linked list a head pointer is updated as is inhering to FIFO; see column 6; lines 37 – 60 and column 7; lines 1 - 16)
Regarding claims 4, 17 and 30, Matthews teaches The method of claim 1, wherein the second address is obtained from the first link stash in accordance with a determination that the first link stash is valid and a determination that the first address of the link stash is the same as the head address obtained from the head pointer. (i.e. a head pointer is a first address in a linked list and each memory bank may be accessed simultaneous in one clock cycle, therefore when data is read from linked list a head pointer is updated as is inhering to FIFO; see column 6; lines 37 – 60 and column 7; lines 1 - 16)
Regarding claims 5, 18 and 31, Matthews teaches the method of claim 1, further comprising deallocating memory at the first address within the first record bank. (i.e. memory may be deallocated as accessed corresponding to both the data and address (pointer) information for linked list; column 3, lines 20 - 35)
Regarding claims 6, 19 and 32, Matthews teaches the method of claim 1, further comprising deallocating memory corresponding to the first address within a first link bank associated with the first record bank. (i.e. memory may be deallocated as accessed corresponding to both the data and address (pointer) information for linked list; column 3, lines 20 - 35)
Regarding claims 8, 21 and 34, Matthews teaches the method of claim 1, further comprising evicting, by the device, a first link stash associated with the first record bank. (i.e. when data is removed from the FIFO buffer (queue), the address is also removed from link bank; column 6; lines 1 - 14)
Regarding claims 11, 24 and 37, Matthews teaches the method of claim 1, wherein the tail pointer, first address, and the second address are globally addressed pointers. (i.e. the pointers in the linked list all point to addresses in memory where the packet data is stored; column 3; lines 35 - 53)
Regarding claims 12, 25 and 38, Matthews teaches the method of claim 1, wherein each of the link stashes are implemented using single entry flops. (i.e. the packet buffer memory and the link memory may be on any type of hardware including SRAM, DRAM, flash or any other known in the art; see column 2; lines 50 - 60)
Regarding claims 13, 26 and 39, Matthews teaches the method of claim 1, wherein each of the record banks are implemented using single- port static random-access memories (SRAMs). . (i.e. the packet buffer memory and the link memory may be on any type of hardware including SRAM, DRAM, flash or any other known in the art; see column 2; lines 50 - 60)
Allowable Subject Matter
Claims 7, 20 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 23 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 16, 2022Primary Examiner, Art Unit 2471